DETAILED ACTION
The following Notice of Allowability is in reply to the Responses filed 1/4/2022 and 1/6/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments and Amendments
All previously presented objections and claim rejections are withdrawn in light of the claim amendments and corresponding arguments submitted in both January 2022 responses.
Additionally, because of the claim amendments, there are no longer limitations invoking 35 U.S.C. § 112(f) claim interpretation. Thus, each limitation has been interpreted under a broadest reasonable interpretation consistent with the Specification and its plain meaning. See MPEP § 2111.01.

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, either alone or when combined, teaches or suggests all of the limitation as they are recited in at least independent claims 1, 7, 14, and 19.

None of the prior art of record teaches or suggests the steps/functions of claims 1, 14, and 19. In particular, “receiving a path computation request [to acquire a path from a source node to a destination node,] from a first child path computation element (PCE).” The “path computation request carries a compression identifier for identifying compression of the one or more path segments and a path setup type (PST).” As a result of the path computation request, additional “one or more path segments” are identified and compressed by sub-PCEs, which send the compressed identifiers of each segment. Lastly, none of the prior art of record teaches or suggests that the “the PST comprises path setup using Resource Reservation Protocol-Traffic Engineering (RSVP-TE) signaling and path setup using a segment routing technique, the compressed identification information about the path comprises a segment-identification (SID) list, the SID list comprises Binding SIDs.”
Similarly, claims 7 and 19 recite limitations not taught or suggested in the prior art of record. In particular, “receiving a path computation request to a parent path computation element (PCE).” The “path computation request is used for making a request to acquire a path from a source node to a destination node” and “carries a compression identifier for identifying compression of the one or more path segments and a path setup type (PST)”. A parent PCE sends a creation message “according to the See also January 4, 2022 Response at 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413